In a negligence action to recover damages for personal injuries, *960loss of services and medical expenses, plaintiffs appeal from an order of the Supreme Court, Kings County, dated January 21, 1974, which denied their motion to remove the action from the Civil Court of the City of New York, Kings County, to the Supreme Court, Kings County, and for leave to serve an amended complaint demanding $100,000 for the personal injuries and $10,000 for the loss of services and medical expenses. Order reversed, with $20 costs and disbursements, motion granted and the action is directed to be removed to the Supreme "Court, Kings County. The proposed amended complaint must be served within 20 days after entry of the order to be made hereon. Plaintiffs sought the removal shortly after their receipt of a physician’s affidavit describing the continuity of treatment by the physician and his determination of permanency of the injured plaintiff’s condition. Under such facts and circumstances, the motion for removal was timely. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.